DETAILED ACTION
		This Office action is in response to the Amendment/Request for consideration filed on December 17, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The previous rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “an H-field regulator (330) operatively coupled to the regulating winding (335), the H-field regulator (330) configured to supply a regulating current to the regulating winding (335), such that an H-field associated with the magnetic flux within the inductive element is regulated at or below a critical magnetic field strength (Hc)” in combination with all other claim limitations. Claims 2-10 depend directly or claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 11, the prior art of record fails to disclose or suggest “an H-field regulator (330) operatively coupled to the regulating winding (335), the H-field regulator (330) configured to supply a regulating current to the regulating winding (335), such that an H-field associated with the magnetic flux within the inductive element (Ti) is regulated at or below a critical magnetic field strength (Hc)” in combination with all other claim limitations. Claims 12-17 depend directly or indirectly from claim 11, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 18, the prior art of record fails to disclose or suggest “a regulating winding (335) configured to magnetically couple to the primary input winding (305) via the magnetic flux; means for regulating an H-field associated with the magnetic flux within the inductive element (Ti) at or below a critical magnetic field strength (Hc)” in combination with all other claim limitations. Claims 19-20 depend directly or indirectly from claim 18, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838